Title: To Alexander Hamilton from John Ross, [29 November 1791]
From: Ross, John
To: Hamilton, Alexander



[Philadelphia, November 29, 1791]
Dear Sir

The inclosed is Sent for your peruseal, and the letter Sketched for Mr Flint for your consideration, and to be altered by you if necessary. If however approved to be Sent in its present form, be pleased to Sign it, and I shall, convey it to be signed by the Other Commissioners, at N York & delivered. Excuse my troubling you.
With much Respect I am   Yours &ca
J: RossNov. 29th. 1791.
Alexander Hamilton Esqr.
